Nicholson, C. J.,
delivered the opinion of - the Court.
This was an application to re-tax the costs in various State cases. Brantly had been appointed to attend on the Criminal Court for several successive Terms, for which he was paid $2 per day. During his service in attendance on the Court, he summoned a number of special juries, no costs for which service were taxed.
He now claims to have the fees allowed to Sheriffs for summoning special juries taxed as his costs, amounting in the aggregate to seven or eight hundred dollars. The Criminal Judge refused the application, upon the ground that he had been allowed and paid $2 per day for his services, and that he was entitled to no more.
There was no error in this, and the same is affirmed.